USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-2364                        AHMED ALEXANDER KAMARA,                              Petitioner,                                  v.                IMMIGRATION AND NATURALIZATION SERVICE,                              Respondent.                         ____________________                  ON PETITION FOR REVIEW OF AN ORDER                  OF THE BOARD OF IMMIGRATION APPEALS                         ____________________                                Before                        Torruella, Chief Judge,                   Selya and Stahl, Circuit Judges.                         ____________________    Stephen A. Lagana and Lagana & Associates on brief for petitioner.    Frank W. Hunger, Assistant Attorney General, David M. McConnell,Assistant Director, Office of Immigration Litigation, and Allen W.Hausman, Senior Litigation Counsel, Office of Immigration Litigation,Civil Division, U.S. Department of Justice, on brief for respondent.                         ____________________                            APRIL 16, 1998                         ____________________      Per Curiam.  This petition for review is frivolous.     Petitioner raises no cognizable challenge to the order of the    Board of Immigration Appeals finding his appeal untimely.     Instead, petitioner attempts to raise claims not addressed in    that order.  We have no jurisdiction to consider those claims.        The order is affirmed.  See 1st Cir. Loc. R. 27.1.  The    stay of deportation granted by this court now is lifted.